DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to communication filed on 04/22/2021 in which claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments with respect to claims 1-20 are partial persuasive. Thus, the rejection under 35 U.S.C. 103(a) has been withdrawn. However, the rejection for Double Patenting is still maintained. 

Status of Claims

Claims 1-20 are pending, of which claims 1, 11 and 20 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. US 9,977,837 B2 (hereinafter referred as 837).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Application 15/965,067
Patent No. US 9,977,837 B
1.  A method of operating a graph redirect system, the method comprising: identifying whether at least one previously generated graph in a group of one or more previously generated graphs from the relational database relates to the relational data query based on similarity data, wherein the similarity data relates at least the one or more previously generated graphs to a current state of the relational database, and 

wherein the at least one previously generated graph was generated prior to the relational data query; 















in response to identifying that at least one previously generated graph relates to the relational data query, directing the relational data query to the at least one previously generated graph; and responding to the relational data query via the at least one previously generated graph. 
1.  A method of operating a graph redirect system, the method comprising: identifying a relational data query; identifying whether at least one previously generated graph in a group of one or more previously generated graphs relates to the relational data query based on similarity data, 





the at least one previously generated graph generated prior to identifying the relational data query, and wherein the similarity data comprises at least a time stamp assessed to each graph in the group of one or more previously generated graphs at generation, and 
wherein identifying whether at least one previously generated graph relates to the relational data query based on the similarity data comprises identifying whether at least one previously generated graph was generated within a timing window based on the time stamp assessed to each graph in the group of one or more previously generated graphs at generation; 

in response to identifying that at least one previously generated graph relates to the relational data query, directing the relational data query to the at least one previously generated graph; and responding to the relational data query via the at least one previously generated graph. 


It would be obvious for one with ordinary skill in the art at the time of the invention to identifying a previous searched graph to speed up data retrieval. Doing so would provide advantages such as increase search efficiency by identifying whether at least one previously generated graph was generated within a timing window.
Since claim 1 is an obvious variant of claim 1 of 837, it is not patentably distinct from claim 1 of 837. 
This is an obviousness-type double patenting rejection. Claims 2-20 are rejected under the same rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/28/2021